Citation Nr: 1514406	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-07 369	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a heart condition (claimed as unstable angina and heart attack).


REPRESENTATION

Appellant represented by:  Neil Riley, Veterans Advocate


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from February 1963 to February 1967.  He also had prior service in the Naval Reserves on inactive duty training (IADT) from December 1962 to January 1963.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  A transcript of the proceeding is of record.  Following the hearing, at the request of the Veteran's representative, the Board held the record open for an additional 60 days to allow them time to obtain and submit supporting evidence - including a medical nexus opinion linking the claimed back condition to the Veteran's military service.  The Veteran submitted this additional evidence in August 2013 through his representative and waived the right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304 (2014).



FINDINGS OF FACT

1.  On balance, the medical nexus opinion attributing the Veteran's current back condition to his service is as probative as the opinion refuting this notion since these opinions for and against the claim both have their deficiencies, so it is as likely as not this posited correlation is true.

2.  An unappealed March 2004 rating decision earlier considered and denied the Veteran's claim of entitlement to service connection for a heart condition because the evidence then of record did not tend to establish that it was related or attributable to his military service.

3.  The additional evidence since submitted or otherwise obtained is either cumulative or redundant of the evidence previously of record and considered in that prior decision or does not relate to an unestablished fact necessary to substantiate this claim or raise a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  If resolving all reasonable doubt in his favor, the Veteran's back condition now being claimed was incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The March 2004 rating decision earlier considering and denying the claim of entitlement to service connection for a heart condition is a final and binding determination based on the evidence then of record, and there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial. VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).


Consider also however that an even more recent precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).


To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

Here, prior to initial adjudication of these claims, so in the preferred sequence, the Veteran was mailed a letter in May 2009 advising him of the evidence needed to substantiate his claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter also satisfied the requirements of even the formerly governing Kent in terms of advising him of the type of evidence needed to reopen his claim since it had been previously considered and denied.  In addition, the letter discussed the "downstream" disability rating and effective date elements of his claims, which only actually come into play in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  He therefore has received all required notice concerning his claims.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A.  To satisfy this additional obligation, his service treatment records (STRs), post-service VA and private medical treatment records, and lay statements have been associated with his claims file for consideration.  He also had VA examinations regarding these claimed disabilities, especially for opinions concerning their purported relationship with his military service.  The VA examinations and opinions on this determinative issue of causation provide the information needed to decide these claims.  Specifically, the examiners reviewed the claims file for the pertinent medical history, examined the Veteran personally, and provided clear explanation for the opinions offered, which are consistent with the other evidence of record and enable the Board to make an informed decision on these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Further, as concerning the June 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determination denying the claim for a heart condition, also the elements of this claim that were lacking to substantiate it.  As well, as concerning the claim for a back condition, the presiding VLJ also discussed the elements of this claim (namely, the need for this claimant to establish his status as a Veteran, have proof of this disability, and have proof of a relationship or correlation between this disability and his military service, but also the "downstream" disability rating and effective date elements of this claim).  The presiding VLJ also, in response, sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate these claims.  And, indeed, as already mentioned, the Board even held the record open for an additional 60 days following the hearing - at the representative's request - to allow them time to obtain and submit supporting evidence, which as mentioned they later did in the way of a medical nexus opinion linking this claimed back condition to trauma (specific injury) they contend occurred during the Veteran's military service.  The Veteran and his representative have not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).


II.  General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; 
(2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may 

weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Consider also that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").  Only if evidence is both competent and credible does it ultimately have probative value.

III.  Whether Service Connection is Warranted for a Back Condition

The Veteran asserts his back condition is a result of his active military service, so a service-connected disability.  During his June 2013 hearing, he testified that he believed his back condition stemmed from an accident in service when he was struck by a helicopter aboard the USS Okinawa in 1963.  

In light of his allegations that he was struck by a helicopter while on active duty, in October 2012 the RO sent a request to the National Archives for the ship's deck logs.  In November 2012 the National Archives provided a negative response, that is, there was no mention of an accident involving a helicopter striking a sailor on the flight deck between September and December 1963, so during the time span the Veteran had provided to assist in attempted corroboration of this alleged event.  Also, in November 2012 the U.S. Army and Joint Services Records Research Center (JSRRC) reviewed his claim and concluded the alleged incident was not verified due to a lack of supporting evidence.  Resultantly, also in November 2012, a Memorandum of Formal Finding was issued concluding that the information required to corroborate this alleged event was unavailable.  Further, there was no evidence in the Veteran's military personnel records or medical records indicating he was involved in the type of accident claimed.  According to his STRs, he was treated on three occasions for back pain in April 1966.  The diagnosis was muscle strain and he was temporarily restricted to light duty with no heavy lifting.  But there was no indication that muscle strain was the result of being struck by a helicopter and, as importantly, there was not the required suggestion of chronic (meaning permanent) disability owing to injury, even if accepting for the sake of argument that it occurred as alleged and recognizing the diagnosis of muscle strain during his service.

Further concerning this determinative issue of causation, the Veteran had a VA compensation examination in July 2009.  He again recounted that his back pain started on active duty when he had an injury to the right side of his pelvis and right leg in 1963 when he was run over by a helicopter wheel while aboard the USS Okinawa.  It was also noted that he since had fallen off a roof in 1987 (so post service) and in the process had fractured his right hip.  A December 2008 MRI, so since that additional trauma, had revealed multi-level mild bilateral osseous foramina stenosis.  The VA compensation examiner diagnosed multi-level degenerative disc disease (DDD) and degenerative joint disease (DJD, i.e. arthritis) of the lumbar spine with multi-level foramina stenosis without radiculopathy.  But he determined the Veteran's back condition was less likely than not related to the same treatment for back pain/muscle strain in service.  The examiner commented that the Veteran had no ongoing back problems while on active duty and there were no notations of back problems at separation.  In addition, the examiner observed that there was no continuity of low back treatment immediately after leaving active duty and there was no indication the Veteran's injuries in 1963 and 1966 while on active duty had caused chronic low back injury.  All of this ultimately led the VA compensation examiner to conclude that the Veteran's current back diagnosis of multi-level DDD and DJD of the lumbar spine with multi-level foramina stenosis without radiculopathy was most likely due to aging, lifestyle and heredity predisposition.  Additionally, the VA examiner opined that the Veteran's back condition was not aggravated by his injuries in service.

In June 2013, the Veteran submitted a statement from his mother, L.D., attesting that she had knowledge of his accident in service.  According to her account, she believed that she was notified by the Navy of his accident of being struck by a helicopter.

As he indicated he would be doing in the 60 days after his hearing, the Veteran additionally has submitted an August 2013 private medical opinion from Dr. F.G., his orthopaedic surgeon.  Dr. F.G. noted the Veteran had experienced a major trauma during his military career when he was run over by a helicopter.  Dr. F.G. noted the Veteran's reports of being struck by the helicopter, being thrown backwards onto the steel deck, and the wheels of the helicopter running up his right leg and right side.  Dr. F.G. then documented the Veteran's history of treatment of back pain starting in 1985 up to the present, including with epidural steroid injections.  Dr. F.G. diagnosed chronic lumbosacral pain with intermittent right lower extremity radiculopathy L5 dermatomal reference on sensory examination and S1 reference on reflex examination with diminished bulk in the right thigh compared to left and chronic recurrent episodic low back and right lower extremity radiculopathy.  He concluded there was a casual nexus to the incident of 1963 and the Veteran's current symptoms.

Because of this more recent submission by Dr. F.G., there are now medical opinions for and against this claim, so no longer just against it, although it is entirely permissible for the Board to favor one opinion over another, so long as the Board provides adequate reasons or bases for doing this.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).


In weighing the probative value of these opinions for and against this claim, there are deficiencies in both worth pointing out.  Notably, the July 2009 VA compensation examiner cited the lack of "continuity of low back treatment" as partial reason for concluding there was not chronic (i.e., permanent) disability owing to any injury the Veteran had sustained during the course of his military service (even if he was injured as alleged) and to associate his current diagnoses of DDD and DJD with the low back strain diagnosis in service.  So, in effect, this VA compensation examiner determined that any such injury in service, regardless of whether it occurred as alleged, was merely acute and transitory and resolved without any consequent disability or residuals.  He therefore completely disassociated any of the Veteran's present-day disability from his service, and this correlation is essential to granting service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

But since the Veteran's diagnoses include DJD (i.e., arthritis), he may establish the required linkage between his current disability and service also by showing continuity of symptomatology since his service under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This is important to point out because "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Consider as well that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).


But that said, while according to the holdings in Buchanan and Kahana, it is true the Board cannot draw a negative inference from the lack of any documentation in the STRs, or even from the records of the evaluation and treatment during the many years since service, this is permissible when the STRs are complete or substantially complete, at least in relevant part, and the injury in question is not alleged to have occurred in combat and is the type that ordinarily would have been reported.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

Considering this, the supporting August 2013 private medical opinion is based upon a factually inaccurate material assumption that the Veteran injured his back during his service when run over by the wheel of a helicopter while aboard a ship (specifically, the USS Okinawa in 1963).  Dr. F.G. even indicated in his opinion that he did not have any actual medical records contemporaneous to this supposed helicopter incident.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment.  The Board does not discount the opinion of Dr. F.G. merely because the history obtained was from the Veteran; rather, the Board is discounting Dr. F.G.'s opinion instead because it is based on factually inaccurate material assumption, the unverified helicopter accident.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history is deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a Veteran may be a valid basis for an examination report rather than claims file review).  See, too, Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility).

Dr. F.G.'s opinion that the Veteran's current back condition is due to the unverified helicopter accident in service is a tacit reflection that Dr. F.G. did not in fact independently review the STRs, so undermines the thoroughness and accuracy of the factual assumption that he heavily relies upon.  Instead, Dr. F.G. only apparently took at face value the Veteran's inaccurate report to him that such accident occurred, when, in fact, it had not by all other indications (meaning according to sources consulted other than the Veteran and his mother).  Thus, Dr. F.G.'s opinion was solely based on the Veteran's reported history and his opinion is based on a factually inaccurate history and resultantly declines in probative value.  The Court has held that ,without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the Veteran or other person recounting the history on which the opinion is based.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Such an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The commenting VA compensation examiner concluded the Veteran's back condition was instead due to simple aging, lifestyle and heredity predisposition.  He considered the Veteran's unique circumstances and situation and provided the required discussion of the underlying rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)


The fact remains, however, that there are failings in both opinions, not just the one supporting the claim and, equally, not just the one against the claim.  The fact also remains that there was at least some indication of symptoms referable to the Veteran's back during the course of his service, which resulted in the diagnosis of muscle strain.  Thus, this is not a situation where his STRs are entirely devoid of supporting evidence or relevant information, even though the VA compensation examiner since has indicated that the muscle strain in service apparently resolved without any chronic residual disability, so is not the reason the Veteran now has DDD and DJD.

Still, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an "as likely as not" proposition, which in this particular instance it is since the private medical nexus opinion supporting the claim, on balance, is as probative as the VA compensation examiner's opinion against the claim.  And in this circumstance this reasonable doubt is resolved in the Veteran's favor and his claim granted rather than denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

IV.  The Petition to Reopen the Previously-Denied, Unappealed, Claim of Entitlement to Service Connection for a Heart Condition

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.


New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the post-VCAA version of the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The Veteran originally filed his claim of entitlement to service connection for a heart condition, including unstable angina and a heart attack, in July 2003.  In a March 2004 rating decision the claim was considered and denied because his STRs did not contain evidence of any heart condition during his service or within the 
one-year presumptive period following his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The RO, instead, observed just a one-time complaint of hyperventilation syndrome, but pointed out that was countered by a subsequent chest X-ray that was normal and no other relevant findings in service, including at time of separation.


So at the time of that earlier decision, the Veteran had not established that this claimed condition was a result or consequence of his service.  He did not appeal that earlier decision denying this claim, therefore that prior decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran subsequently refiled this claim in May 2009, which was correctly characterized as a petition to reopen this previously-denied claim, and it continued to be denied in the August 2009 rating decision that determined that he had not submitted any new and material evidence since the prior, unappealed, March 2004 rating decision to allow for reopening of this claim.  38 C.F.R. § 3.156.

Although in the decision prompting this appeal the RO determined that he had not submitted new and material evidence to reopen this claim, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to readjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  And if the Board also concludes there is not this required new and material evidence, further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

The pertinent evidence of record at the time of the March 2004 rating decision included the Veteran's STRs, which showed that at the time of his December 1962 entrance examination for IADT in the Navy Reserves, he was noted as having a "Grade 1 apical, systolic murmur when recumbent, disappears on sitting up and is of functional character."  In addition, in August 1965, he had complaints of chest pains, dizziness, vertigo and substantial burning.  The clinician diagnosed hyperventilation syndrome and observed that the Veteran had then recently started playing the trumpet again.  An X-ray of his chest was normal, however.  

Also of record at the time of the March 2004 rating decision were VA and private medical treatment records showing he had developed unstable angina well after conclusion of his service and was receiving continuous or ongoing treatment for his heart-related ailments. 

The evidence that has been received since the March 2004 rating decision includes additional statements from the Veteran alleging that his heart condition is a result of his service or, alternatively, if pre-existing, was aggravated by his service; the transcript of a September 2010 Decision Review Officer (DRO) hearing during which the Veteran testified that he was seen twice in service for chest pains; the report of a February 2013 VA examination indicating his heart condition was not related to or aggravated by his service; the transcript of his June 2013 Travel Board Hearing during which his representative challenged the results of the February 2013 VA examination; and private medical treatment records showing continuous treatment for a heart condition.

To reiterate, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection on a direct-incurrence basis is established with evidence showing:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).


Since the RO's March 2004 rating decision denying this claim is the last (and indeed only) final and binding denial of this claim, it marks the "starting point" for determining whether there is new and material evidence - meaning since that decision.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

Unfortunately, though, after reviewing the considerable evidence of record, including since that decision, the Board finds that it is not new and material to this claim, therefore not reason to reopen this claim.  As already mentioned, evidence received since the March 2004 rating decision includes the report of a February 2013 VA examination and the transcript of the June 2013 Travel Board Hearing.  As also already alluded to, the Veteran's representative argued that the February 2013 VA examiner did not consider whether the Veteran's heart condition was aggravated by his service (so on the presumption it pre-existed his service).

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the Veterans Court (CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  In this circumstance, the burden then falls on the government to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

As already pointed out, it was noted when the Veteran entered service that he had a Grade 1 apical systolic murmur.  See the report of his December 1962 military entrance examination.  And the February 2013 VA compensation examiner did, in fact, consider the possibility of aggravation.  He commented that the Veteran was diagnosed with coronary artery disease (CAD) and myocardial infarction (MI), i.e., heart attack, after leaving the service.  The examiner also acknowledged the Veteran was diagnosed with hyperventilation syndrome while in service, but which the examiner explained did not cause or aggravate the Veteran's CAD.  In addition, the examiner commented that the Grade 1 apical systolic murmur on entrance examination in 1962 did not cause or aggravate the Veteran's CAD.  Instead, the examiner attributed the Veteran's CAD to his history of tobacco use (smoking) and family genetics.  

So these additional records do not tend to indicate that the Veteran's heart condition is related to or, alternatively, was aggravated by his military service.  Further, a direct or presumptive relationship between his service and his current heart condition has been previously alleged, though not substantiated, either then or even now, and therefore equally not reason to reopen this claim.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); and see, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).  Moreover, merely submitting more recent records of ongoing evaluation and treatment is not reason to reopen a claim - especially where, as here, the existence of the claimed disability (heart condition) already was acknowledged when previously considering and denying the claim.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).

Consequently, even under the "low-threshold" standard discussed in Shade, evidence received since the March 2004 rating decision does not relate to unestablished facts necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  Shade, 24 Vet. App. at 117. Accordingly, this evidence is not new and material and this claim may not be reopened.  38 C.F.R. § 3.156.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The claim of entitlement to service connection for a back condition is granted.

However, the petition to reopen the claim of entitlement to service connection for a heart condition (claimed as unstable angina, heart attack) is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


